DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 9/15/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
2.	The rejection of claims 1-2 under 35 U.S.C. 102(a)(2) as being anticipated by Day et al. (US 2019/0305392) is withdrawn in view of the amendments filed.  

Claim Rejections - 35 USC § 103
3.	Claims 1-2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2019/0305392) in view of Kim et al. (US 2019/0181508).
Regarding claim 1, Day teaches a battery pack 100 (“battery cell assembly”) (Figs.1-10; entire disclosure relied upon), comprising: 
a plurality of cylindrical cell groups (111-115) (“cylindrical cell blocks”), each cylindrical cell block 111-115 including a plurality of cylindrical cells 110P (Fig. 1; P23-24; 29-30); 
circuit board 160/161-165 (“a block cover’) configured to cover an upper side of the plurality of cylindrical cell blocks 111-115 (Figs. 1, 3, 4, 7) and electrically connect the plurality of cylindrical cell blocks 115-115 (P35, 37);
a cooling plate 141 (bottom of housing 140 described as a “heat removal device” – P23) located opposite to the block cover (161-165 and/or 410) and disposed at a lower side of the plurality of cylindrical cell blocks 111-115 (Figs. 1-4B); and 
a thermal dissipation member 130 (“heat transfer member”) disposed between the cooling plate 141/140 and the plurality of cylindrical cell blocks 111-115 (P23, 25; Figs. 1-4A) and having a plurality of contact patches 400 (“thermal interface materials”) corresponding to bottom portions of the plurality of cylindrical cells 110 (P31; Fig.4),
wherein each of the plurality of cylindrical cell blocks (111-115) includes a retainer plate 150 (“top cover”) covering the plurality of cylindrical cells 100P (Figs. 1-4), and wherein Day teaches that the circuit board 160/161-165 (“block cover”) may be coupled to a side of retainer plate 150 (P35).  Day fails to teach how this coupling is structurally achieved, and that it is in the format of a hook extending upwardly from the retainer plate 150 (“top cover”), the hook fixing the circuit board 160/161-165 (“block cover”).
In the same field of endeavor, Kim teaches analogous art of a battery pack in which the mechanism for fixing the analogous circuit board/wiring substrate C (“block cover”) to the analogous battery pack (cell block) and frame F (“top cover”) is by way of a hook (ST, STH) extending upwardly from the analogous top portion of the frame F (“top cover”), the hook fixing the analogous circuit board/wiring substrate C via the latching portion C' (abstract; P59; Figs. 1-7; entire disclosure relied upon).  Figure 5 is reproduced below for convenience:

    PNG
    media_image1.png
    532
    427
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific coupling structure taught by Day in terms of the circuit board 160/161-165 (“block cover”) may be coupled to a side of retainer plate 150 (“top cover”) (P35), the known construct as taught by Kim of a hook extending upwardly from an analogous top portion of the frame F (“top cover”), the hook fixing the analogous circuit board/wiring substrate C (“block cover”) via latching portion C' (Figs. 1-7) in order to provide the predictable results of selecting a means by which to achieve the taught coupling of the components of Day (Day: P35) from a known construct of analogous components within the prior art.
Regarding claim 2, Day teaches wherein the plurality of cylindrical cell blocks 111-115 are shaped corresponding to each other such that neighboring cylindrical cell blocks 1115-115 are coupled with each other in a block type (see Figs. 1, 7).
Regarding claim 11, Day teaches wherein each of the plurality of cylindrical cell blocks further includes: 
a cell support structure 120 (“a bottom cover”) configured to accommodate the bottom portions of the plurality of cylindrical cells 110P (Figs. 1-4; P27, 29, 35), the bottom cover having a bottom wall and a side wall extending upward from the bottom wall (multiple interpretations of the claimed side wall annotated below):
        
    PNG
    media_image2.png
    362
    409
    media_image2.png
    Greyscale
                             
    PNG
    media_image3.png
    698
    638
    media_image3.png
    Greyscale

Examiner-annotated partially-shown Fig. 2 	         Examiner-annotated partially-shown Fig. 1 

Regarding claim 12, Day teaches wherein side walls  of adjacent cylindrical cell blocks 111-115 directly contact each other (interpretation to the right above).
Regarding claim 13, Day teaches wherein the side walls have an uneven shape for coupling with an adjacent cylindrical cell block (interpretation to the right above). 

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2019/0305392) in view of Kim et al. (US 2019/0181508) as applied to at least claims 1-2 above, and further in view of Kwag (US 2020/0212380).
Regarding claim 3, Day teaches wherein each of the plurality of cylindrical cell blocks 111-115 further includes: 
a cell support structure 120 (“a bottom cover”) configured to accommodate the bottom portions of the plurality of cylindrical cells 110P (Figs. 1-4; P27, 29, 35); 
a retainer plate 150 (“top cover”)  coupled to the cell support structure 120 (“a bottom cover”) (Figs. 1-4; P27, 29, 35) and configured to cover top portions of the plurality of cylindrical cells 110P (Figs.1-4); 
a negative bus bar layer 421 and a positive bus bar layer 422 (“a pair of bus bar members”) provided at an upper side of the retainer plate 150 (“top cover”)  to electrically connect the plurality of cylindrical cells 110P (Fig. 4B; P37).
Day fails to explicitly teach an insulation member provided between the pair of bus bars 421, 422 (Fig. 4B).  Such a feature is standard and well-known in the prior art as taught by Kwag, Kwag teaching a battery module analogous to the claimed cell block and cell groups 111-115 of Day in which insulating plate 150 is provided between a pair of opposite polarity bus bar plates 140, 160 to prevent direct contact between the conductive plates 140, 160 (Fig. 1; P40, 51-54), thereby providing the predictable result of electrically isolating the negative and positive bus bars 140, 160 from one another to avoid an internal short circuit. 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the battery pack 100 of Day to include an insulation member provided between the pair of bus bars 421, 422 (Fig. 4B), a construct known in the art as taught by Kwag prevents direct contact between the conductive plates 140, 160 (P54; Fig. 1) to thereby provide the predictable result of electrically isolating the negative and positive bus bars 140, 160 from one another to avoid an internal short circuit. 

5.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2019/0305392) in view of Kim et al. (US 2019/0181508) and Kwag (US 2020/0212380) 
as applied to at least claim 3 above, and further in view of Kazuya (JP 2012-033464).
Regarding claim 4, Day fails to disclose wherein each of the plurality of cylindrical cell blocks 111-115 further includes at least one heat insulating member configured to prevent flame spread toward neighboring cylindrical cells 110P when at least one of the plurality of cylindrical cells is ignited.  
In the same field of endeavor, Kazauya teaches analogous art of a battery pack (analogous to the claimed battery block/taught group 111-115 of Day) having a plurality of adjoining unit cells 40a, 40b in which in addition to housing 60 [analogous to cell support structure 120/ (“bottom cover”) of Day], sides surfaces of the plurality of battery cells 40a, 40b are covered by insulating thermal resistant plates 61a, 61b made of mica (abstract; Figs. 1-5) (i.e., “at least one heat insulating member”).  Kazuya teaches that prevention of a thermal chain is achieved, an appropriate safety measure is taken, wherein the mica sheets bodies 61a, 61b exhibit a heat insulation effect (abstract; not limited to full disclosure).  The insulating thermal resistant plates 61a, 61b made of mica (“at least one heat insulating member”) of Kazuya thus intrinsically prevent flame spread toward neighboring cylindrical cells when at least one of the plurality of cylindrical cells is ignited due to their positioning, composition (mica), and described heat insulating effect (abstract; Figs. 1-5; full disclosure).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the side surfaces of the plurality of secondary battery cells 110 of Day such that they are each covered by insulating thermal resistant plates made of mica 61, 61b (“at least one heat insulating member”) given Kazuya teaches such a configuration is known in the prior art and provides the predictable results of preventing a thermal chain given the mica sheets bodies 61a, 61b exhibit heat insulation effect, thereby providing a safety measure (abstract; not limited to full disclosure).
Regarding claim 6, Day as modified by Kazuya teaches wherein the insulating thermal resistant plates 61a, 61b (“at least one heat insulating member”) are made of mica and exhibit a thermal insulating effect (i.e., “made of a mica insulation material”) (Kazuya:  abstract).

Allowable Subject Matter
6.	Claim 5 is allowed, and the Examiner agrees that the omission of claim 2 with respect to amended claim 5 does not alter the allowability of the presented claim.  The prior Office Action included an examiner’s statement of reasons for indicating allowable subject matter that is now presented below as a reason for allowance.  With respect to claim 5 as presented (a combination of prior claims 1 and 3-5) and the prior art rejections previously presented, modified Day (Kazuya) teaches the insulating thermal resistant plates 61a, 61b made of mica (Kazuya:  abstract) (“a first heat insulating member”) configured to cover side surfaces of the plurality of cylindrical cells and configured to prevent flame spread toward neighboring cylindrical ells when at least one of the plurality of cylindrical cells is ignited (abstract; Figs. 1-5; full disclosure).
The combination of references fails to teach that the at least one heat insulating member configured to prevent flame spread toward neighboring cylindrical cells when at least one of the plurality of cylindrical cells is ignited (claim 4) is a plurality of heat insulating members that further includes:
a second heat insulating member configured to cover an upper side of the plurality of cylindrical cells and disposed at an inner side of the top cover; and 
a third heat insulating member spaced apart from the second heat insulating member by a predetermined distance and exposed to the upper side of the top cover.  
At best, Day teaches an air plenum 470 (“second heat insulating member”) configured to cover an upper side of the plurality of cylindrical cells 110P (Fig. 4) and disposed at (“in, on, or near”) an inner side (multiple interpretations, one circled below in truncated Fig. 4) of the retainer plate 150 (“top cover”).  

    PNG
    media_image4.png
    240
    278
    media_image4.png
    Greyscale

As evidenced by Geshi (US 2015/0288039), air may exist as a heat insulation layer between frame sections and batteries 20 as heat is less apt to transfer (P35); however, the heat insulating members are required to be configured to prevent flame spread toward neighboring cylindrical cells when at least one of the plurality of cylindrical cells is ignited (claim 4), wherein an air gap/plenum 470 layer is not considered capable of such a feature as air would only further flame spread.  
	In a search of the prior art for the features italicized above, the following prior art references are worthy of citation in terms of being relevant and teaching at least one of a heat insulation member/layer that may read on the second and/or third heat insulation layer(s); however, none of the references cited teach the combination of features as presented in claim 5 and the specific configurational requirements of said insulation members with respect to the other entities within the claim:
	Wu et al. (US 2021/0359372); 
	Ryu et al. (US 2019/0319232); 
	Oshiba et al. (US 2015/0280193);
	Liu (US 2017/0098805); and
	Wu et al. (US 2015/0064514).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that should Applicant wish to omit the following newly added feature of claim 1,  “…a hook extending upwardly from the top cover, the hook fixing the block cover…” and present the remainder of claim 1 as filed on 9/15/2022 plus claim 14, such a claim would be allowable as the hook feature is not required for allowability.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide teaching, suggestion, and/or motivation for the construct of independent claim 1 [less the hook feature if not desired] in conjunction with all of the features of claim 14. 
It is noted that Day teaches a cell support structure 120 (“first heat insulating member”) configured to thermally insulate the cells 110 disposed in the respective chambers 127 and that is configured to cover side surfaces of the plurality of cylindrical cells 110 (P27; Figs.1-4).
Day teaches an air plenum 470 (“second heat insulating member”) configured to cover an upper side of the plurality of cylindrical cells 110P (Fig. 4) and disposed at (“in, on, or near”) an inner side (multiple interpretations, one circled above in truncated Fig. 4 within section 6) of the retainer plate 150 (“top cover”).  As evidenced by Geshi (US 2015/0288039), air may exist as a heat insulation layer between frame sections and batteries 20 as heat is less apt to transfer (P35).  
Day fails to disclose the claimed third heat insulating member that is spaced apart from the air plenum 470 (“second heat insulating member”) by a predetermined distanced and exposed to the upper side of the retainer plate 150 (“top cover”).  There does not exist prior art to remedy this deficiency with respect to Day as it is not clear how a third heating insulating member could simultaneously meet the features of being spaced apart from air plenum 470 (“second heat insulating member”) while also being exposed to the upper side of retainer plate 150 (“top cover”).  Accordingly, the feature in conjunction with the other recited limitations is considered novel over the prior art and indicated as allowable.

Response to Arguments
8.	Applicant’s arguments filed 9/15/2022 have been fully considered and are persuasive to overcome the anticipation rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2019/0181508).  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (US 2010/0047676) teaches the following hook construct 180 as part of a battery pack case that fixes a circuit board 500 (“block cover”):

    PNG
    media_image5.png
    418
    495
    media_image5.png
    Greyscale


10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729